DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed July 23, 2021. Claims 1-9, 11 and 13-20 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160027333 A1 (“Labutov”) in view of U.S. Patent No. 9,959,271 (“Goyal”) and further in view of U.S. Patent Publication No. 20160300502 (“Dudek”).
Concerning claim 1, Labutov discloses “A method” (¶ [0002] (“the invention relates to foreign language learning system and methods”)); “identifying, by a processing device, first content in a native language” (¶ [0011] (“one language is the user's native tongue in which the user is fluent”), ¶ [0024] (“Content including words from at least two different languages is generated by first receiving input of a language a user is fluent—referred to as fluent language—and a language the user wishes to learn”)); “identifying second content in a target language that matches the first content in a target language” (¶ [0011] (“another language is one in which the user is not fluent or the language that the user wishes to learn”), ¶ [0024] (“Content including words from at least two different languages is generated by first receiving input of a language a user is fluent—referred to as fluent language—and a language the user wishes to learn”)); “determining … a mapping comprising, a set of similarities between the first content in the native language and the second content in the target language” (¶ [0024-0026] (“Text from each of the languages—fluent and not fluent—is aligned by assessing one or more semantic elements of the text (step 110). … Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level … Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120).”) Similarities are determined by comparing words, phrases, sentences, and syntax between the native or fluent language and the target or non-fluent language.); “generating, based on the set of similarities, first modified content comprising a first ratio of a first portion of the content in the native language to a second portion of the content in the target language” (¶ [0026] (“Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)); “displaying the first modified content to a user system” (¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)); generating … based on training data comprising one or more performance metrics associated with the first modified content and information associated with a user of the user system, an adjustment to the first ratio (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027]); and generating, at a second time, based on the adjustment, second modified content comprising a second ratio of a third portion of the first content in the native language to a fourth portion of the second content in the target language (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.).  
Labutov does not expressly disclose using a machine learning process.
Goyal teaches “determining, by a machine learning process, a mapping comprising, a set of similarities between the first content in the native language and the second content in the target language” (col. 4 ll. 36-50 (“The statistical machine learning system … in quickly updating the statistical machine translation system in four areas: word alignment; translation modeling; language modeling; and parameter estimation.”), col. 11 ll. 10-27 (“The word alignment process 310 utilizes unsupervised machine learning to learn a word alignment model 302 describing word-level correspondences between the training data in the source language and the training data in the target language. For example, and without limitation, the word alignment process 310 can learn word-level correspondences between the out-of-domain background training data 102A in the source language and the background training data 102B in the target language. Similarly, the word alignment process 310 can learn word-level correspondences between the in-domain client training data 104A in the source language and the client training data 104B in the target language. The word alignment model 302 can be saved for use during the rapid retraining process described below with regard to FIGS. 9 and 10. The tokenized, filtered, and word-aligned background training data 102 and client training data 104 is then provided to the data indexing process 312.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the language alignment or mapping of Labutov using the machine learning process for word alignment as taught in Goyal. Since both references teach methods and systems for providing educational content customized to a user the references are from the same field of endeavor. A POSITA would have been motivated to combine Labutov and Goyal because the Machine learning to adjust difficulty level based on user information and performance metrics may be simply substituted for any other automation algorithm as taught in Goyal at paragraph 26. Further, a 
Dudek teaches “generating, by the machine learning process, based on training data comprising one or more performance metrics associated with the first modified content and information associated with a user of the user system, an adjustment …; and generating, at a second time, based on the adjustment, second modified content” (¶ [0026] (“Machine learning and/or automation may be applied to the subject technology. For example, machine learning and/or automation may be used to adjust a profile (i.e., make academic choices). The adjustment may be based on performance of educational task(s) in order to increase or decrease difficulty based on past performance, based on or in order to meet a curriculum, or the like. Profiles may also be adjusted manually according to aspects of the technology.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio adjustment of Labutov for use of a machine learning process to determine the level of difficulty as taught in Dudek. Since both references teach methods and systems for providing educational content customized to a user the references are from the same field of endeavor. A POSITA would have been motivated to combine Labutov and Dudek because the Machine learning to adjust difficulty level based on user information and performance metrics may be simply substituted for any other automation algorithm as taught in Dudek at paragraph 26. Further, a POSITA would be motivated to improve customization of content to each user over time and increase language learning efficiency. (Labutov at ¶ [0027]).
Concerning claim 3, Labutov as modified discloses “The method of claim 1” (See claim 1); “mapping a first syntax corresponding to the first content in the native language to a second content in the target language” (¶ [0026] (“Syntax elements of the aligned text are 
Concerning claim 4, Labutov as modified discloses “The method of claim 1” (See claim 1); “wherein determining the set of similarities comprises identifying a first group of words of the first content in the native language corresponding to a second group of words of the second content in the target language” (¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Identification of a group of words occurs when text is aligned by phrase or sentence.).  
Concerning claim 5, Labutov as modified discloses “The method of claim 1” (See claim 1); “first modified content comprises [[a]] the first ratio of the first portion of the first content in the native language to the second portion of the second content in the target language, wherein in the first ratio is determined based on applying a blending schema to the first content and the second content” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching”), ¶[0023], ¶ [0026] (“Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”), ¶ [0027-0030]).
Concerning claim 6, Labutov as modified discloses “The method of claim 1” (See claim 1); “further comprising: generating, based on the set of similarities, second modified content comprising a second ratio of the first content in the native language to the second content in the target language” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0024-00-26] Modified content is always created based on the set of similarities, such as semantic and syntax similarities, multiple ratios of the content in the native language to the content in the target language are created in real-time based on language proficiency.); “wherein the first ratio is not equal to the second ratio” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.).  
Concerning claim 7, Labutov as modified discloses “The method of claim 1” (See claim 1); “wherein the first modified content is generated in accordance with a blending schema comprising at least one of a randomized blending schema, an algorithmic blending schema, or a probabilistic blending schema” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall .   
Concerning claim 8, Labutov as modified discloses “The method of claim 7” (See claim 7); “further comprising: monitoring an interaction by the user system with the first modified content” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “determining performance data associated with the interaction” (¶ [0027] (“Feedback provides a cue to the comprehension of the combined content and is used to tailor the combined content communicated to the user quickly such as in real-time.”)); “changing, in view of the performance data, one of the blending schema or the first ratio” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”) The recall probability value is modified based on performance data which changes the blending type and ratio of content in the combined content.)).  
Concerning claim 13, Labutov discloses “A non-transitory computer-readable storage device storing computer-executable instructions that, if executed by a processing device, cause the processing device to (¶ [0036-0037] (“Computer system 300 includes one or more identify first content in a native language and a target language , determine a set of similarities between the content in the native language, identify second content in a target language that matches the first content in the native language” (¶ [0024] (“Content including words from at least two different languages is generated by first receiving input of a language a user is fluent—referred to as fluent language—and a language the user wishes to learn”)); determine … a mapping comprising a set of similarities between the first content in the native language and the second content in the target language (¶ [0024-0026] (“Text from each of the languages—fluent and not fluent—is aligned by assessing one or more semantic elements of the text (step 110). … Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level … Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120).”) Similarities are determined by comparing words, phrases, sentences, and syntax between the native or fluent language and the target or non-fluent language.); “generate, at a first time, based on the set of similarities, first blended content comprising a first ratio of a first portion of the first content in the native language to a second portion of the second content in the target language” (¶ [0026] (“Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)); generate … based on training data comprising one or more performance metrics associated with the first modified content and information associated with a user of the user system, an adjustment to the first ratio (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027]); and generate, at a second time, based on the adjustment, second modified content comprising a second ratio of a third portion of the first content in the native language to a fourth portion of the second content in the target language (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.); “display the first blended content to a user system (¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)). 
Labutov does not expressly disclose using a machine learning process.
Goyal teaches “determine, by a machine learning process, a mapping comprising a set of similarities between the first content in the native language and the second content in the target language” (col. 4 ll. 36-50 (“The statistical machine learning system … in quickly updating the statistical machine translation system in four areas: word alignment; translation modeling; language modeling; and parameter estimation.”), col. 11 ll. 10-27 (“The word Goyal. Since both references teach methods and systems for providing educational content customized to a user the references are from the same field of endeavor. A POSITA would have been motivated to combine Labutov and Goyal because the Machine learning to adjust difficulty level based on user information and performance metrics may be simply substituted for any other automation algorithm as taught in Goyal at paragraph 26. Further, a POSITA would be motivated to improve customization of content to each user over time and increase language learning efficiency. (Labutov at ¶ [0027]).
Dudek teaches “generating, by the machine learning process, based on training data comprising one or more performance metrics associated with the first modified content and information associated with a user of the user system, an adjustment …; and generating, at a second time, based on the adjustment, second modified content” (¶ [0026] (“Machine learning and/or automation may be applied to the subject technology. For example, machine learning and/or automation may be used to adjust a profile (i.e., make academic choices). The adjustment may be based on performance of educational task(s) in order to increase or decrease difficulty based on past performance, based on or in order to meet a curriculum, or the like. Profiles may also be adjusted manually according to aspects of the technology.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ratio adjustment of Labutov for use of a machine learning process to determine the level of difficulty as taught in Dudek. Since both references teach methods and systems for providing educational content customized to a user the references are from the same field of endeavor. A POSITA would have been motivated to combine Labutov and Dudek because the Machine learning to adjust difficulty level based on user information and performance metrics may be simply substituted for any other automation algorithm as taught in Dudek at paragraph 26. Further, a POSITA would be motivated to improve customization of content to each user over time and increase language learning efficiency. (Labutov at ¶ [0027]).
Concerning claim 14, Labutov as modified discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “the processing device to map a first syntax corresponding to the first content in the native language to a second syntax corresponding to the second content in the target language” (¶ [0026] (“Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120). Syntax refers the arrangement of words and phrases to create well-formed content such as sentences in the fluent language. The position of the selected text   
Concerning claim 15, Labutov as modified discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein the set of similarities comprises a first group of words of the first content in the native language corresponding to a second group of words of the second content in the target language” (¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Identification of a group of words occurs when text is aligned by phrase or sentence.).  
Concerning claim 16, Labutov as modified discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein determining the set of similarities comprises identifying a first group of words of the first content in the native language corresponding to a second group of words of the second content in the target language” (¶ [0025] (“Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level.”) Identification of a group of words occurs when text is aligned by phrase or sentence.).  
Concerning claim 17, Labutov as modified discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein the first blended content comprises [[a]] the first ratio of the first portion of the first content in the native language to the second portion of the second content in the target language, wherein in the first ratio is determined based on applying a blending schema to the first content and the second content” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-  
Concerning claim 18, Labutov as modified discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “The non-transitory computer-readable storage device of claim 13, the processing device to generate, based on the set of similarities, second blended content comprising a second ratio of the first content in the native language to the second content in the target language” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0024-00-26] Modified content is always created based on the set of similarities, such as semantic and syntax similarities, multiple ratios of the content in the native language to the content in the target language are created in real-time based on language proficiency.); “wherein the first ratio is not equal to the second ratio” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.).  
The non-transitory computer-readable storage device of claim 13” (See claim 13); “wherein the first blended content is generated in accordance with a blending schema comprising at least one of a randomized blending type, an algorithmic blending type, or a probabilistic blending type” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”) Algorithmic and probabilistic blending schema are used to create modified content by taking into account user feedback and a recall probability value).  
Concerning claim 20, Labutov as modified discloses “The non-transitory computer-readable storage device of claim 13” (See claim 13); “the processing device to: monitor an interaction by the user system with the first blended content” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “determine performance data associated with the interaction” (¶ [0027] (“Feedback provides a cue to the comprehension of the combined content and is used to tailor the combined content communicated to the user quickly such as in real-time.”)); “change, in view of the performance data, the blending schema.” (Fig. 2, ¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Labutov in view of U.S. Patent Publication No. 9959271 (“Goyal”), further in view of U.S. Patent Publication No. 20160300502 (“Dudek”), and further in view of U.S. Patent Publication No. 20140038142 A1 (“Chang”). 
Concerning claim 2, Labutov as modified discloses “The method of claim 1” (See claim 1); “displaying, to the user system, a plurality of modified content …”(¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined wherein each of the plurality of modified content … comprises a different ratio of the first portion of the content in the native language to the second portion of the content in the target language” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0027] a second ratio, different from the first, is created in response to user feedback.). Labutov does not expressly disclose simultaneous display of multiple learning options and “receiving, from the user system, a selection of one of the plurality of modified content options,” but Chang teaches these limitations (Chang teaches a language learning system that presents options and allows a user to directly select the difficulty level of content and content type. Fig. 2, ¶ [0033] (“In FIG. 2, the learning interface 10 of the interactive type language learning platform system 1 includes a plurality of video options 101, wherein the plurality of video options 101 can be movie menu of different ratings (such as primary school, junior high school or senior high school). If one of the video options 101 is selected, a plurality of video data (such as a movie) is displayed corresponding the rating thereof. The plurality of video options 101 can be provided for selecting a movie directly.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of .

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20160027333 A1 (“Labutov”) in view of U.S. Patent Publication No. 9,959,271 (“Goyal”) and further in view of U.S. Patent Publication No. 20140272885 (“Allen”).
Concerning claim 9, Labutov discloses “A system” (¶ [0002] (“the invention relates to foreign language learning system and methods”)); “a processing device” (¶ [0036] (“Computer system 300 includes one or more processors 306, which may be a special purpose or a general-purpose digital signal processor configured to process certain information.”)); “a memory to store computer-executable instructions that, if executed, cause the processing device to perform operations” (¶ [0037] (“the main memory 308, secondary memory 310, communication interface 316, or a combination thereof, function as a computer usable storage approach, otherwise referred to as a computer readable storage approach, to store and/or access computer software including computer instructions.”)); “identifying … an alignment of a first set of words in a first language to a second set of words in a second language” (¶ [0024-0026] (“Text from each of the languages—fluent and not fluent—is aligned by assessing one or more semantic elements of the text (step 110). … Text from the fluent language and not fluent language are aligned at one or more of the sentence, phrase and word level … Syntax elements of the aligned text are considered in order to select text of not fluent language to combine with the fluent language text (step 120).”)); selecting, by the machine learning process, a blending schema based on information associated with a user of a user system, wherein the blending schema comprises at least one of a randomized blending schema, an algorithmic blending schema, or a probabilistic blending schema (Fig. 2, ¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”) Algorithmic and probabilistic blending schema are used to create modified content by taking into account user feedback and a recall probability value), ¶ [0028] (“a user may provide explicit feedback, i.e. be required to select input such as “known” and “unknown”. Or the user may provide implicit feedback, through reading speed, page turns or gaze saccades. This process allows the system to estimate the recall probability Pr(wf) for each word wf in the vocabulary of the language in which the user is not fluent. The estimated recall probability Pr(wf) is used in the optimization stage to produce combined content personalized to the user.”), ¶ [0030] (“code-switched decoding will refer to the process of finding the optimal code-mixed translation of the combined content. Like SMT decoding, code-mixed decoding is NP-Complete, and thus generating, based on the alignment and a first blending ratio, first blended content comprising a first portion of the first set of words and a second portion of the second set of words” (¶ [0025-0026] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. Combined content is obtained by fusing the text of the two or more languages together (step 130). Specifically, the selected text replaces a portion of the fluent language text.”)); “displaying the first blended content to a user system” (¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)). 
Labutov does not expressly disclose using a machine learning process.
Goyal teaches “identifying, by a machine learning process, an alignment of a first set of words in a first language to a second set of words in a second language” (col. 4 ll. 36-50 (“The statistical machine learning system … in quickly updating the statistical machine translation system in four areas: word alignment; translation modeling; language modeling; and parameter estimation.”), col. 11 ll. 10-27 (“The word alignment process 310 utilizes unsupervised machine learning to learn a word alignment model 302 describing word-level correspondences between the training data in the source language and the training data in the Goyal. Since both references teach methods and systems for providing educational content customized to a user the references are from the same field of endeavor. A POSITA would have been motivated to combine Labutov and Goyal because the Machine learning to adjust difficulty level based on user information and performance metrics may be simply substituted for any other automation algorithm as taught in Goyal at paragraph 26. Further, a POSITA would be motivated to improve customization of content to each user over time and increase language learning efficiency. (Labutov at ¶ [0027]).
Allen teaches selecting, by the machine learning process, a … schema based on information associated with a user of a user system (¶ [0054-0056] (“groupings to provide category-specific data. The correlation and performance profiles represent a machine learning model that can be used to intelligently select algorithms to run for a given question. … Algorithm execution broker 404 uses the machine learning model and the classification of the 
Concerning claim 10, Labutov as modified discloses “The system of claim 9” (See claim 9); “wherein the operations further comprise: generating, based on the alignment and a second blending ratio, second blended content comprising a third portion of the first set of words and a fourth portion of the second set of words” (¶ [0011] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching … The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences displaying the second blended content to the user system” (¶ [0011] (“The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preferences and/or current language proficiency. Combined content—either static or dynamic—may be determined based on feedback received by the system from the user.”), ¶ [0026] (“The combined content is communicated to a user (step 140). The combined content may be communicated in a variety of ways, for example, visually such as using a touch screen”)).  
Concerning claim 11, Labutov as modified discloses “The system of claim 9” (See claim 9); “wherein the operations further comprise: collecting performance data corresponding to consumption by a plurality of user systems of one or more blended combinations of the first set of words and the second set of words” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “establishing the first blending schema based at least in part on the performance data” (¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value   
Concerning claim 12, Labutov as modified discloses “The system of claim 9” (See claim 9); “wherein the operations further comprise: receiving an input from the user system based on an interaction with the first blended content” (¶ [0027] (“Feedback provided by the user and received by the system includes, for example, selection of an input, self-paced or controlled reading speed, number of page turns within a specified period of time, eye-tracking such as gaze saccades, and facial expression monitoring. Feedback provides a cue to the comprehension of the combined content”)); “determining a code-switching parameter based at least in part on the input(¶ [0026-0027] (“Where the selected text is positioned is determined by maximizing a recall probability value of the selected text from context. … The user provides feedback, which is received by the system and evaluated to determine an actual recall probability value of the not fluent language of the user (step 150). Specifically, the recall probability value and the actual recall probability value are compared in order to adjust the recall probability value based on the actual recall probability value.”), ¶ [0023] (“The invention generates natural language narrative or combined content by blending a user's native tongue and a language to be learned based on elements of code-switching. This facilitates natural language learning in context. The combined content may be static content or dynamic content that changes, for example real-time, based on a user's preference and/or current language proficiency.”) Combined content is dynamically updated based on user feedback.)).
Response to Arguments
Applicant’s arguments and amendments regarding claim objection and claim rejections under 35 U.S.C. 112(b), 101, and 102 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b), 101, and 102 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 regarding 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations are addressed above with additional secondary references.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Oct. 23, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715